Per Curiam.
In this mandamus action the city of International Falls appeals from an order requiring it to furnish water service to property owned by the petitioner, Loren Trott. The city initially denied petitioner the right to such service in an effort to enforce its zoning ordinance under circumstances hereinafter reviewed.
Petitioner had purchased a home damaged by fire. The city’s zoning ordinance provided that if a structure not conforming to its requirements was damaged, it could not be rebuilt if the damage exceeded 50 percent of the replacement cost of the building immediately prior to damage.
Petitioner rebuilt the house primarily with his own materials and his own labor at a minimal cost. The city zoning officer estimated the cost of repairing the house at a sum in the amount of $200 over the 50 percent of the agreed replacement cost.
The trial court on the hearing on the petition for mandamus to compel the city to furnish water service reviewed the city’s estimate of the cost of rebuilding the house and found the estimate to be unsupported by substantial evidence. With this finding we agree.
*564The large variance between the amount which the petitioner actually-spent in repairing and the engineer’s estimate further undermines the reasonableness of the engineer’s estimates, let alone the comparably small difference between his estimate and 50 percent of the replacement costs.
These factors and the value placed upon the property after the repairs had been completed by the county assessor, namely $6,055, which included the value of the land, tend to support the trial court’s determination.
Affirmed.